TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00139-CV




 In re WC 1st and Trinity, LP; WC 1st and Trinity GP, LLC; WC 3rd and Congress LP;
                          and WC 3rd and Congress GP, LLC




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Real party in interest, the Mitte Foundation, has filed a motion for en banc

reconsideration of this Court’s February 28, 2020 order granting relators’ emergency motion for

temporary relief. Our order temporarily stayed the portion of the trial court’s February 18, 2020

order requiring relators to produce Nate Paul for deposition on or before March 2, 2020.

               In its motion, Mitte asserts that the Court’s stay of the deposition is effectively a

decision on the merits of relators’ petition for writ of mandamus because the parties have a

trial-court hearing scheduled at 9:00 a.m. on March 9, 2020. In effect, Mitte argues that it should

not be required to participate in the hearing until the Court has resolved the petition for writ of

mandamus. To address Mitte’s concern, the Court stays the trial-court hearing, pending further

order of the Court. See Tex. R. App. P. 52.10(b) (establishing that court on its own initiative

may without notice grant any just relief pending its action on petition); see also In re Kelleher,
999 S.W.2d 51, 52 (Tex. App.—Amarillo 1999, no pet.) (explaining that Rule 52.10 allows

appellate court to maintain status quo until it can address dispute raised by original proceeding).

               The petition for writ of mandamus remains pending before this Court. In a

separate notice issued today, the Court has denied the motion for en banc reconsideration.

               It is ordered on March 6, 2020.



Before Chief Justice Rose, Justices Triana and Smith




                                                 2